Title: From James Madison to Henry Baldwin, ca. 13 February 1821 (letter not found)
From: Madison, James
To: Baldwin, Henry


                ¶ To Henry Baldwin. Letter not found. Ca. 13 February 1821. Printed facsimile of RC cover sheet, addressed and franked by JM; postmarked 13 Feb. 1821 at Orange Court House. Offered for sale in Robert F. Batchelder Catalog 64 [1988], item 32. Henry Baldwin (1780–1844), a Connecticut-born, Yale-educated, Pittsburgh lawyer, was half-brother to Abraham Baldwin and Ruth Baldwin Barlow. Baldwin served in the U.S. House of Representatives, 1817–22, where he was chairman of the committee on manufactures, 1819–22. From 1830 until his death he was an associate justice of the U.S. Supreme Court (M. Flavia Taylor, “The Political and Civic Career of Henry Baldwin, 1799–1830,” Western Pennsylvania Historical Magazine 24 [1941]: 37–50).
            